UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDEDSeptember 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation. (Exact name of small business issuer as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of principal executive offices) (609) 987-1513 (Issuer’s Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 12, 2007: Class Number of Shares Common Stock, par value $.01 31,766,753 Transitional Small Business Disclosure format (check one): oYes xNo TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE # Item 1. Financial Statements. CONDENSED BALANCE SHEET As of September 30, 2007 1 CONDENSED STATEMENTS OF INCOME For the Three and Nine Months Ended September 30, 2007 and 2006 3 CONDENSED SATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and 2006 4 NOTES TO THE CONDENSED FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis. 11 Item 3. Controls and Procedures. 17 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 6. Exhibits. 17 SIGNATURES 18 PART I.FINANCIAL INFORMATION Item 1. Financial Statements MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (UNAUDITED) September 30, 2007 ASSETS CURRENT ASSETS Cash and Cash Equivalents $ 364,874 Receivables on Government Contracts 214,950 Other Current Assets 26,276 Deferred Tax Asset 42,000 TOTAL CURRENT ASSETS 648,100 Patents & Trademarks 5,383 Less: Accumulated Amortization (337 ) 5,046 Equipment 13,114 Less: Accumulated Depreciation (8,825 ) 4,289 Furniture & Fixtures 9,264 Less: Accumulated Depreciation (523 ) 8,741 Deferred Tax Asset 34,700 TOTAL ASSETS $ 700,876 See Accompanying Notes to Condensed Financial Statements. 1 MIKROS SYSTEMS CORPORATION CONDENSED BALANCE SHEET (UNAUDITED) (continued) September 30, 2007 LIABILITIES AND SHAREHOLDERS’EQUITY CURRENT LIABILITIES Accrued Payroll and Payroll Taxes $ 80,187 Accounts Payable 120,350 Taxes Payable 12,930 TOTAL CURRENT LIABILITIES 213,467 Long-term Liabilities 15,138 TOTAL LIABILITIES 228,605 REDEEMABLE SERIES C PREFERRED STOCK par value $.01 per share, authorized 150,000 shares, issued and outstanding 5,000 shares (involuntary liquidation value - $80,450) 80,450 SHAREHOLDERS’ EQUITY Preferred Stock, Series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) 11,024 Preferred Stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) 2,550 Preferred Stock, Series D, par value $.01 per share 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) 6,900 Common Stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 31,766,753 shares 317,668 Capital in excess of par value 11,422,976 Accumulated Deficit (11,369,297 ) TOTAL SHAREHOLDERS’ EQUITY 391,821 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 700,876 See Accompanying Notes to Condensed Financial Statements. 2 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended, Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Revenues: Contract Revenue $ 663,256 $ 626,290 $ 2,303,142 $ 1,576,283 Cost of Sales 362,232 365,936 1,368,713 939,865 Gross Margin 301,024 260,354 934,429 636,418 Expenses: Engineering 117,528 87,168 309,232 233,899 General & Administrative 158,698 97,897 469,447 296,805 Total Expenses 276,226 185,065 778,679 530,704 Income from Operations 24,798 75,289 155,750 105,714 Other Income: Interest 1,570 0 4,160 285 Income Before Income Tax Expense 26,368 75,289 159,910 105,999 Income Tax Expense (Benefit) 12,572 (2,800 ) (4,498 ) 9,200 Net Income $ 13,796 $ 78,089 $ 164,408 $ 96,799 Basic and diluted earnings per share $ 0.00 $ 0.00 $ 0.00 $ 0.00 Basic weighted average number of Shares outstanding 31,766,753 31,766,753 31,766,753 31,766,753 Diluted Weighted Average number of Shares outstanding 35,598,562 35,449,489 35,589,175 35,453,895 See Accompanying Notes to Condensed Financial Statements. 3 MIKROS SYSTEMS CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2007 September 30, 2006 Cash Flow From Operating Activities: Net Income $ 164,408 $ 96,799 Adjustments to reconcile Net Income to net cash provided by Operating Activities: Depreciation and Amortization 3,720 7,581 Deferred Tax Provision (28,700 ) 200 Net Changes in Operating Assets and Liabilities Increase in: Receivables on Government Contracts (13,228 ) (66,093 ) Other Current Assets (10,476 ) (7,057 ) Increase in: Accounts Payable 17,711 20,820 Accrued Payroll and Payroll Taxes 5,068 19,882 Other Accrued Expenses 6,176 3,141 Net Cash provided by Operating Activities 144,679 75,273 Cash Flow from Investing Activities: Purchase of Furniture and Fixtures (9,264 ) 0 Purchase of Equipment 0 (1,590 ) Costs associated with Patent and Trademark Development 0 (2,158 ) Net Cash used in Investing Activities (9,264 ) (3,748 ) Net Increase in Cash and Cash Equivalents 135,415 71,525 Cash and Cash Equivalents, beginning of the period 229,459 110,154 Cash and Cash Equivalents, end of period $ 364,874 $ 181,679 See Accompanying Notes to Condensed Financial Statements. 4 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 1 – Basis of Presentation: The financial statements included herein have been prepared by the Company, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of the Company’s management, the accompanying unaudited financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of September 30, 2007, and the results of its operations and its cash flows for the three and nine months ended September 30, 2007. Interim results are not necessarily indicative of results for the full fiscal year. Certain amounts for the three and nine months ended September 30, 2006 have been reclassified to conform with their 2007 financial statement presentation. These reclassifications had no effect on net income and relate to the reclassification of fringe benefits from general and administrative costs to engineering overhead. NOTE 2 – REDEEMABLE SERIES C PREFERRED STOCK AND SHAREHOLDERS’ EQUITY REDEEMABLE SERIES C PREFERRED STOCK The Redeemable Series C Preferred Stock is not convertible into any other class of the Company’s stock and is subject to redemption at the Company’s option at any time or if certain events occur, such as capital reorganizations, consolidations, mergers, or sale of all or substantially all of the Company’s assets. Upon any liquidation, dissolution or winding up of the Company, each holder of Redeemable Series C Preferred Stock will be entitled to be paid, before any distribution or payment is made upon any other class of stock of the Company, an amount in cash equal to the redemption price for each share of Redeemable Series C Preferred Stock held by such holder, and the holders of Redeemable Series C Preferred Stock will not be entitled to any further payment. The redemption price per share is $16.09. 5 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) SERIES B CONVERTIBLE PREFERRED STOCK Each share of Series B Preferred Stock is convertible into three shares of the Company’s common stock at a price of $.33 per share of common stock to be received upon conversion and entitles the holder thereof to cast three votes on all matters to be voted on by the Company’s shareholders.Upon any liquidation, dissolution, or winding up of the Company, each holder of Series B Preferred Stock will be entitled to be paid, after all distributions of payments are made upon the Redeemable Series C Preferred Stock and before any payment is made upon the Company’s Convertible Preferred Stock, an amount in cash equal to $1.00 for each share of Series B Preferred Stock held, and such holders will not be entitled to any further payment. CONVERTIBLE PREFERRED STOCK Each share of the convertible preferred stock can be redeemed at the Company’s option for $1.00 per share or can be converted into shares of the Company’s common stock. Each share of convertible preferred stock is convertible into one share of common stock. This conversion rate is subject to adjustment in certain circumstances. Upon any liquidation, dissolution or winding up of the Company, each holder will be entitled to his or her redemption price once shareholders of Redeemable Series C Preferred Stock and Series B Preferred stock have been fully paid. SERIES D PREFERRED STOCK The Series D Preferred Stock provided for an annual cumulative dividend of $.10 per share.The shares are not convertible into any other class of stock and are subject to redemption at the Company’s option at any time at a redemption price of $1.00 per share plus all unpaid cumulative dividends.Upon liquidation, dissolution or winding up of the Company, each holder of Series D Preferred Stock will be entitled to be paid, after all distributions or payments are made upon the Company’s Convertible Preferred Stock, Series B Preferred Stock, and Redeemable Series C Preferred Stock, an amount in cash equal to the Redemption Price for each share of Series D Preferred Stock held by such holder. The holders of Series D Preferred Stock will not be entitled to any further payment. During January 2006, the holders of the shares of Series D Preferred Stock agreed to waive future accumulation of dividends, effective as of January 1, 2006. As of September 30, 2007, there were dividends in arrears on shares of Series D Preferred Stock of $828,000.Such waiver did not affect dividends accrued through December 31, 2005. 6 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 3 – Earnings Per Share The Company’s calculation of earnings per share is as follows for the periods presented: Three Months Ended Nine Months Ended Sept. 30, 2007 Sept. 30, 2006 Sept. 30, 2007 Sept. 30, 2006 Net income applicable to common Stockholders $ 13,796 $ 78,089 $ 164,408 $ 96,799 Average basic shares outstanding 31,766,753 31,766,753 31,766,753 31,766,753 Assumed conversion of preferred stock 3,562,299 3,562,299 3,562,299 3,562,299 Effect of dilutive options and warrants 269,510 120,437 260,123 124,843 Average diluted shares outstanding 35,598,562 35,449,489 35,589,175 35,453,895 Net earnings per common share basic and diluted $ 0.00 $ 0.00 $ 0.00 $ 0.00 No options had an anti-dilutive effect thus none were excluded for purposes of calculating diluted earnings per share for the three months and nine months ended September 30, 2007. Additionally, warrants that were excluded for purposes of the diluted earnings per share calculations for 2006, expired during November 2006, thus there were no warrants outstanding during 2007. A total of 5,489,000 shares issuable upon exercise of stock options or warrants were not included in the computation of diluted earnings per share for the three and nine months ended September 30, 2006 because the exercise or conversion price of such securities was greater than the average market price of the Company’s common stock for the period. Note 4 – Significant Accounting Policies and Recent Accounting Pronouncements For a complete description of the Company’sSignificant Accounting Policies, please see Note 2 to the Company’s Financial Statements included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. Revenue Recognition Policy The Company is engaged in contracts with the Federal Government to help fund the costs of certain research and development activities as it attempts to develop certain technology to be utilized by the US Department of Defense.The contracts are cost plus fixed fee contracts and the Company recognizes revenue under the contracts as it incurs reimbursable costs.Each bill has a component for the reimbursable direct costs and a portion of overhead and fixed fees.The overhead and fixed fees are being billed to the government at the rate permitted by the Defense Contract Audit Agency. 7 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) These arrangements are different from production-type contracts and qualify as research and development contracts. Similarly, when third party contractors are utilized in relation to these contracts, the Company reviews their performance and upon its determination that the costs are reimbursable under the contract, it records revenue for such costs in the period incurred. Unbilled revenue reflects work performed, but not billed at the time, pending contractual requirements. As of September 30, 2007, we had no unbilled revenues.Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability. As of September 30, 2007 we had no advanced billings. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (FIN 48), which clarifies the accounting for uncertainty in tax positions.This Interpretation requires that companies recognize in their financial statements the impact of a tax position, if that position is more likely than not of being sustained on audit, based on the technical merits of the position.The provisions of FIN 48 were effective for fiscal years beginning after December 15, 2006, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings.Adoption of this pronouncement did not impact the Company’s financial position. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FASB Statement No. 157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years.The Company iscurrently evaluating the potential impact, if any, of the adoption of FASB Statement No. 157 on its financial statements. In February 2007, the FASB Issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115”.SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date.SFAS No. 159 is effective for the Company January 1, 2008.The Company is evaluating the impact that the adoption of SFAS No. 159 will have on its financial statements. In May 2007, the FASB issued FASB Staff Position (“FSP”) FIN 48-1 “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1). FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits. FSP FIN 48-1 is effective retroactively to January 1, 2007. The implementation of this standard did not impact the Company’s financial position or results of operations. 8 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 5 - Income Tax Matters The Company routinely conducts an on-going analysis to review the deferred tax assets and the related valuation allowance that it has recorded against deferred tax assets, primarily associated with Federal net operating loss carryforwards.As a result of this analysis and actual results of operations, the Company decreased its net deferred tax assets by $5,400 during the quarter ended September 30, 2007 and increased its net deferred tax assets by $28,700 during the nine months ended September 30, 2007. Income tax expense includes expense associated with its state tax liabilities. Note 6 – Share Base Compensation On August 6, 2007, the Board of Directors adopted the Mikros Systems Corporation 2007 Stock Incentive Plan (the “Plan”).Awards may be made under the Plan for up to 3,000,000 shares of common stock in the form of stock options or restricted stock awards.Awards may be made to the Company’s employees, officers, directors, consultants or advisors.The Plan is administered by the Board of Directors which has full and final authority to interpret the Plan, select the persons to whom awards may be granted, and determine the amount, vesting and all other terms of any awards.To the extent permitted by applicable law, the Board of Directors may delegate any or all of its powers under the Plan to one or more committees or subcommittees of the Board.The Plan is not subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended, and is not a “qualified plan” under Section 401(a) of the Internal Revenue Code of 1986, as amended.The Plan has not been approved by the Company’s shareholders.As a result, “incentive stock options” as defined under Section 422 of the Internal Revenue Code may not be granted under the Plan until such approval is received for the Plan.The Plan terminates on August 5, 2017. All stock options granted under the Plan are exercisable for a period of up to ten years from the date of grant, are subject to vesting as determined by the Board upon grant, and have an exercise price equal to not less than the fair market value of our common stock on the date of grant.Unless otherwise determined by the Board, awards may not be transferred except by will or the laws of descent and distribution.The Board has discretion to determine the effect on any award granted under the Plan of the death, disability, retirement, resignation, terminationor other change in employment or other status of any participant in the Plan.The maximum number of shares of common stock for which awards may be granted to a participant under the Plan in any calendar year is 300,000. Upon the occurrence of a “reorganization event”, defined as the merger of the Company with or into another corporation as a result of which the Company’s common stock is converted into or exchanged for cash, securities or other property or is cancelled, the exchange of all shares of our common stock for cash, securities or other property pursuant to a share exchange, or the liquidation of the Company, the Board may take any number of actions.These actions include, providing for all options outstanding under the Plan to be assumed by the acquiring corporation or to become immediately vested and exercisable in full, and in the case of a reorganization event in which holders of the Company’s common stock receive a cash payment, to provide for a cash payment to holders of options equal to the excess, if any, of the per share cash payment over the exercise price of such options. 9 MIKROS SYSTEMS CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 7 - Subsequent Events On October 3, 2007, the Company issued options under our 2007 Stock Incentive Plan to certain of its employees, officers, directors, advisors and consultants to purchase an aggregate of 430,000 shares of common stock at an exercise price of $.55 per share, the last sales price of our common stock on the date of grant.The 125,000 options issued to the Company’s directors have a term of ten years and vest in three equal annual installments over the three year period commencing on the date of grant. The 305,000 options issued to the Company’s employees, officers, advisors and consultants have a term of ten years and vest in five equal annual installments over the five year period commencing on the date of grant. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements other than statements of historical facts included or incorporated by reference in this report, including, without limitation, statements regarding our future financial position, business strategy, budgets, projected revenues, projected costs and plans and objective of management for future operations, are forward-looking statements.In addition, forward-looking statements generally can be identified by the use of forward-looking terminology such as “may,” “will,” “expects,” “intends,” “plans,” “projects,” “estimates,” “anticipates,” or “believes” or the negative thereof or any variation thereon or similar terminology or expressions. These forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from results proposed in such statements.Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to have been correct. Important factors that could cause actual results to differ materially from our expectations include, but are not limited to: changes in business conditions, changes in our sales strategy and product development plans, changes in the marketplace, continued services of our executive management team, our limited marketing experience, competition between us and other companies seeking SBIR grants, competitive pricing pressures, market acceptance of our products under development, delays in the development of products, and statements of assumption underlying any of the foregoing, as well as other factors set forth under the caption “Risk Factors” in our Annual Report on Form 10-KSB for the year ended December 31, 2006 filed with the Securities and Exchange Commission. All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the foregoing.Except as required by law, we assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. 10 Item 2.Management’s Discussion and Analysis. Mikros Systems Corporation (the “Company”, “we” or “us”) was founded in 1978. We are an advanced technology company specializing in the research and development of electronic systems technology primarily for military applications.Classified by the U.S. Department of Defense (DoD) as a small business, our capabilities include technology management, electronic systems engineering and integration, radar systems engineering, combat/command, control, communications, computers and intelligence (C4I) systems engineering, and communications engineering. Overview Our primary business focus is to pursue Small Business Innovation Research (SBIR) programs from the U.S. Department of Defense, Department of Homeland Security, and other governmental authorities, and to expand this Government funded research and development into products, services, and business areas of the Company.Since 2002, we have been awarded a number of Phase I, II, and III SBIR contracts. Revenues from our government contracts represented 100% of our revenues for the three and nine months ended September 30, 2007 and 2006.We believe that we can utilize the intellectual property developed under our various SBIR awards to develop proprietary products for both the government and commercial marketplace. Contracts In September 2004, we were awarded a SBIR Phase III contract valued at approximately $2,400,000 from the Naval Surface Warfare Center – Dahlgren, Virginia, for the commercialization of the Company’s MFDAT (Multi-Functional Distributed Analysis Tool) SBIR-developed technology.This contract resulted in the development of ADEPT® (a registered trademark of the Company), a computer-aided alignment and maintenance tool for the AN/SPY-1 radar system, which is the primary air and surface radar for the AEGIS Combat System installed on the Ticonderoga (CG-47) and Arleigh Burke (DDG-51) class guided missile warships.Five Low Rate Initial Production (LRIP) ADEPT units were manufactured for U.S. Navy evaluation. In March 2006, we were awarded an amendment to this SBIR Phase III contract valued at approximately $2,950,000 to expand the application of ADEPT to include all the SPY-1 radar variants aboard all of the AEGIS cruisers and destroyers.In addition, we are developing a smaller, lighter version of ADEPT for applications where weight and size are critical factors.ADEPT functional testing has been accomplished aboard the USS SAN JACINTO (CG-56) and continues at the Cruiser Modernization (CGM) SPY-1A Test Facility in Moorestown, New Jersey. In May 2006, we were awarded an SBIR Phase II contract from Space and Naval Warfare Systems Command (SPAWAR), San Diego, as a follow-on to our SBIR Phase I work performed under the SBIR topic entitled Radar Wireless Spectral Efficiency (RWSE).The total award is valued at approximately $750,000 divided into a $600,000 base program and a $150,000 option program.This SBIR Phase II effort focuses on the real world implications of incorporating wireless networking into the aircraft carrier (CVN class ships) and amphibious assault ship (LHD class ships) environments.Under this program, a prototype of an Interference-Aware Wireless Network Planning Tool is being developed to assist in the implementation and fielding of wireless networks on board U.S. Navy surface vessels. 11 As part of this RWSE SBIR Phase II program, our engineers have performed Wi-Fi propagation surveys aboard the aircraft carrier USS GEORGE WASHINGTON (CVN-73) and the amphibious assault ship USS BATAAN (LHD-5).The empirical results from these surveys were used to refine the Wi-Fi signal propagation algorithms embedded in the Wireless Network Planning Tool prototype.In March 2007, our engineers sailed aboard the U.S. Navy amphibious assault ship USS KEARSARGE (LHD-3) during its underway exercise in the Atlantic Ocean near Norfolk, Virginia.This afforded us the opportunity to measure the shipboard radio frequency environment during actual at-sea operating conditions.This information is critical to analyzing potential interference to and from commercial wireless networks and to validate the interference aspect of the Interference-Aware Wireless Network Planning Tool currently under development. On April 30, 2007, we were awarded a $2.4 million contract from the Naval Surface Weapons Center, Port Hueneme Division (NSWC PHD) for the continuing development of ADEPT®,our automated maintenance tool designed to significantly reduce the man-hours required to align the AN/SPY-1 Radar System aboard U.S. Navy AEGIS cruisers and destroyers while optimizing system performance and readiness.NSWC PHD is the U.S. Navy’s In-Service Engineering Agency (ISEA) for the AN/SPY-1 Radar System. This contract provides for the continuing development of advanced capabilities for ADEPT, the finalizing of an ADEPT Integrated Logistics Support Plan required for fleet fielding, and the Low Rate Initial Production (LRIP) of ten (10) ADEPT(V)2 units, which are half the size and weight of the original ADEPT(V)1 while maintaining the same functionality.The contract follows successful testing and evaluation of ADEPT on one AEGIS cruiser along with testing at the Navy’s AN/SPY-1 Cruiser Modernization Test Facility in Moorestown, NJ.It is expected that the ADEPT equipment will initially be installed on AEGIS cruisers undergoing modernization with introduction into the destroyers to follow.The entire U.S. Navy AEGIS fleet consists of 22 cruisers and 62 destroyers. In May, 2007, we were awarded SBIR Phase II funding through Space and Naval Warfare Systems Command (SPAWAR), San Diego. This $750,000 effort is a spin off of work performed under the SBIR topic entitled Radar Wireless Spectral Efficiency (RWSE). This SBIR Phase II effort, entitled ‘Kill Chain Vulnerability Analysis Tool’ focuses on the interaction between tactical data links and interferers such as hostile jammers. We are working closely with engineers from the Naval Air Warfare Center Weapons Division (NAWCWD), located in China Lake, California, on this project. NAWCWD, a division of Naval Air Systems Command (NAVAIR), is responsible for ‘Arming the Fleet’. The technical objective of this effort is to develop simulation models that can be used to predict the performance of data links in a jamming environment. In May, 2007, we were awarded additional funding on SBIR Topic “A Study of Commercial Wireless LAN Interference Issues Aboard U.S. Navy Carriers” (CVNs). The contract is a follow-on to the SBIR Phase I work we performed under Radar Wireless Spectral Efficiency (RWSE). The additional funding of $150,000 was awarded to us from Space and Naval Warfare Systems Command (SPAWAR) San Diego, bringing the total amount of the SBIR Phase II contract to $750,000.
